Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered July 10, 2013, which granted defendants’ motion to dismiss the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Plaintiffs stated a valid claim under Labor Law § 196-d, not preempted by federal law (see Tamburino v Madison Sq. Garden, L.P., 115 AD3d 217 [1st Dept 2014]). Contrary to the motion court’s determination, defendants did not establish that for all of the pertinent period they sufficiently notified patrons that the mandatory service charge at issue was not a gratuity. Concur — Friedman, J.E, Renwick, Moskowitz and Richter, JJ.